HAZED, District Judge.
The merchandise in question was properly "assessed for duty a.s silk trimmings or galloons under paragraph 390,of the.tariff act- of 189'?', and I am content .to affirm the board on,its -opinion. The additional testimony' by the importers in this court tending to show that the articles were not galloons or trimmings, and were-in fact commercially known as-,bands, fancy bands, Persian bands or ribbons, is in conflict; the witnesses for the government testifying that they were trimmings and were similar to the goods involved in the case of Naday v. United States, 164 Fed. 44, 90 C. C. A. 462, T. D. 29,252, No. 3,918. In that case the Circuit Court of Appeals decided that similar articles were galloons,or trimmings within the trade meaning.
The articles before the court are narrow strips of silk having interwoven thereon ornamental designs, and are chiefly used to decorate and embellish women’s apparel. , The silk' strips in the N aday and Fleischer Ca’ses, exhibited to this court, were probably not as wide as the silk strips in suit nor as bizarre in design. But there is no substantial difference in quality, texture, or appearance; and, moreover, I agree with the witnesses for the government that the goods are known in trade as “trimmings.” : . .
The decision of the Board of General Appraisers is'affirmed.